Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 14, 2021 has been entered.  
Claims 1-29 have been amended.  No new claims have been added. Claims 1-30 are currently pending and directed toward AUTOMATICALLY ENHANCING PRIVACY IN LIVE VIDEO STREAMING.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Limitation of claim 30 “wherein the network interface is to establish a video conference between the local user device and the remote user device” is broader than the limitation “a network interface transmit information from a first videoconferencing application at the local user device to display via a second videoconferencing application at a remote user device;” of claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Applicant’s arguments regarding the amendment submitted on October 14, 2021 have been considered and are persuasive in regards to prior art in view of currently amended claims
Claims 1-29 are allowed. Claim 30 is indicated as allowable over cited prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492